UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-96-354-MJG, CR-96-354-HNM, CA-00-3343-HNM)


Submitted:   July 12, 2002                 Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Jackson, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Jackson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.   See United States v. Jackson, Nos. CR-96-354-MJG; CR-96-

354-HNM; CA-00-3343-HNM (D. Md. May 9, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2